Claimant appeals from a decision of the State Industrial Board denying his application to reopen his claim for an injury which occurred on June 7, 1922. The Board’s decision was based on the ground that more than eighteen years have expired since the date of the accident, and under the provisions of section 25-a of the Workmen’s Compensation Law, it no longer has jurisdiction. It appears that the self-insured presently has no interest in the matter. That part of the statute cited is one of limitation, and being procedural in character is retroactive in effect. No vested right is involved, nor is any constitutional question created. A workmen’s compensation law is not guaranteed by the State Constitution. The Legislature is merely empowered to pass such an act and the regulation thereof is wholly within the scope of legislative authority. Decision affirmed, without costs. All concur.